     Case 1:20-cv-00586-CFC Document 12 Filed 06/29/20 Page 1 of 4 PageID #: 589




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

ANTHONY A. ABBATIELLO,                      )
                                            )
               Plaintiff,                   )
                                            )
        V.                                  )              Civ. No. 20-586-CFC
                                            )
ABIGAIL M. LEGROW, et al.,                  )
                                            )
               Defendants.                  )

                                  MEMORANDUM ORDER

        1.   Plaintiff Anthony A. Abbatiello ("Plaintiff"), SBI #791624, a prose litigant

incarcerated at the James T. Vaughn Correctional Center ("JTVCC") in Smyrna,

Delaware, filed this action pursuant to 42 U.S.C. § 1983.      On May 27, 2020, the Court

granted Plaintiff's request for leave to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915 and assessed the $350 filing fee and an initial partial filing fee of $23.68.      (D.I.

7)    The order referred to Plaintiff's average account balance of $27.12 for the six

months preceding the filing of the complaint and the average monthly deposit of

$118.43 for the six months preceding the filing of the complaint.      The initial partial filing

fee was based upon 20 percent of $118.43, the greater of Plaintiff's average monthly

deposit and the average daily balance in the trust fund for the six months preceding the

fling of the complaint.

        2.     In response to the order, Plaintiff submitted an authorization form

authorizing deduction of the filing fee from his prison trust account.    (D. I. 10)   On June

23, 2020, Plaintiff filed a letter/motion requesting a correction of the authorization form.


                                                1
  Case 1:20-cv-00586-CFC Document 12 Filed 06/29/20 Page 2 of 4 PageID #: 590




(D. I. 11)   Plaintiff believes the amount assessed is based upon "false facts."            (Id. at 1)

Plaintiff specifically refers to the $27.12 average account balance, claiming it is

incorrect, and that the correct average account balance is $6.20, the amount that should

have be assessed.      (Id.)   In support of his motion Plaintiff provided his four page

inmate account summary and the JTVCC six month/average daily balance statement

showing $27 .12.     (Id. at 5-9)   Plaintiff is correct that the initial partial filing fee is

incorrect, but not for the reasons he advances.

        3.     When Plaintiff initially submitted his prison trust account statement it was

incomplete.     (See D.I. 2)   The prison trust account statement consists of four pages.

The Court, however, was not provided with pages one through four.                Instead, it was

provided with two copies of page one and two copies of page two.               The Court extended

leniency to Plaintiff given his pro se status and calculated the average monthly deposit

of $118.43 for the six months preceding the filing of the complaint based upon his

incomplete prison trust account statement.

        4.     The Court did not reply upon the $27 .12 average daily balance for the six

months preceding the filing of the complaint as calculated by JTVCC because the

calculated average monthly deposit amount of $118.43 was greater than the calculated

$27.12 average daily deposit.       See 28 U.S.C. § 1915 (The court shall assess and,

when funds exist, collect, as a partial payment of any court fees required by law, an

initial partial filing fee of 20 percent of the greater of-- (A) the average monthly deposits

to the prisoner's account; or (B) the average monthly balance in the prisoner's account




                                                 2
  Case 1:20-cv-00586-CFC Document 12 Filed 06/29/20 Page 3 of 4 PageID #: 591



for the 6-month period immediately preceding the filing of the complaint) (court's

emphasis).      The May 27, 2020 Order provides in pertinent part:

       In evaluating the plaintiff's account information, the Court has determined
       that the plaintiff has an average account balance of $27.12 for the six
       months preceding the filing of the complaint. The plaintiff's average
       monthly deposit is $118.43 for the six months preceding the filing of the
       complaint. Accordingly, the plaintiff is required to pay an initial partial
       filing fee of $23.68, this amount being 20 percent (20%) of $118.43, the
       greater of his average monthly deposit and average daily balance in the
       trust fund account for the six months preceding the filing of the complaint.

(0.1. 9 at 2)

       5.       As discussed above, in support of his motion Plaintiff resubmitted his

prison trust account statement with a complete submission all four pages of the

statement as should have been submitted initially.      (0.1. 11 at 6-9)    Based upon this

correct submission, the Court recalculated Plaintiff's average monthly deposit.        The

correct average monthly deposit amount is $216.72, not $118.43.            Unfortunately for

Plaintiff, this does not work to his advantage.    As statutorily mandated, Plaintiff is

required to pay an initial partial filing fee of $43.34 (not $27.12 calculated based upon

an incomplete submission), this amount being 20 percent (20%) of $216.72, the greater

of his average monthly deposit (i.e., $216.72) and average daily balance (i.e., $27.12) in

the trust fund account for the six months preceding the filing of the complaint.

       6.       Accordingly, the Court will grant Plaintiff's motion to vacate the May 27,

2020 filing fee order found at Docket Item 9 but not for the reasons he advanced.          The

Court will also strike the Authorization form found at Docket Item 10.

       THEREFORE, IT IS ORDERED that;

       1.       Plaintiff's letter/ motion (0.1. 11) is GRANTED to the extent that the May

                                               3
  Case 1:20-cv-00586-CFC Document 12 Filed 06/29/20 Page 4 of 4 PageID #: 592



27, 2020 filing fee order at Docket Item 9 is VACATED.

          2.   Plaintiff's signed authorization at Docket Item 10 is STRICKEN from the

record.




                                                                             ~JUDGE
Dated: June __ , 2020
Wilmington, Delaware




                                            4
